199 F.2d 373
UNITED STATES of America ex rel. Edward H. KELLY, Relator-Appellant,v.WARDEN OF SING SING PRISON, Respondent-Appellee.
No. 118.
Docket 22526.
United States Court of Appeals Second Circuit.
Argued October 28, 1952.
Decided October 28, 1952.

Appeal from the United States District Court for the Southern District of New York; Sidney Sugarman, Judge.
Whitman Knapp, New York City, for relator-appellant.
Louis G. Bruhn, James J. Abernethy, Kingston, N. Y., for respondent-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order of the United States District Court for the Southern District of New York is hereby affirmed. Stay denied.